Citation Nr: 0529448	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left breast cancer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The matter was remanded by the Board 
to the Los Angeles RO in October 2003, which was the RO then 
servicing the claim.  The veteran has since moved to Nevada, 
and her case is being handled by the RO in Reno, Nevada.  


FINDING OF FACT

There is no competent evidence showing that the veteran's 
left breast cancer had its onset during active service or 
within one year after her separation from service, or was the 
result of a disease or injury incurred in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for left 
breast cancer.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in February 2002 and March 2004.  She was 
advised of what was required to substantiate her claim and of 
her and VA's responsibilities regarding her claim.  She was 
also asked to submit information and/or evidence, which would 
include that in her possession, in support of her claim.  
Previously, in December 2000, she had been asked by the RO to 
submit any evidence that she had which would relate her 
cancer to service.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any defect 
with respect to the timing of the notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letters was subsequently considered by 
the RO in the supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  She has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes records of medical treatment from Mesa 
West Medical Center, Truxton Radiology Medical Group, CHW 
Central California, Mercy Hospital, Bakersfield, dated from 
June and July 2000, and service medical records.  The Board 
finds no indication of any additional pertinent, outstanding 
private medical evidence specifically identified by the 
veteran that has not been requested, nor is there any 
indication that additional outstanding Federal department or 
agency records exist that should be requested in connection 
with the claim.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(1), (2) (2005).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, 
examination was conducted in May 2004, and a medical opinion 
was rendered at that time.  Thus, the Board finds that no 
additional action is necessary as to the claim.  

II. Service Connection 

The veteran claims that that her left breast cancer 
discovered in June 2000 is related to her 20 years of service 
which ended in September 1998.  She asserts that she had many 
lumps in her breasts during service, but these were never 
addressed medically.  She contends that on one occasion in 
1983 she had a milky discharge from her left breast.  Service 
medical records do show that during a consultation for 
infertility in September 1983, she complained of a three 
month history of milky discharge from the nipples.  No 
discharge was noted, however, during examination.  In March 
1995, during a hospital admission for ectopic pregnancy, she 
was noted to have a normal breast examination.  During her 
retirement physical examination in July 1998, the breasts 
were not noted as abnormal.  During a July 1998 gynecology 
clinic examination, a normal breast examination was noted.  
The record contains no reference to breast lumps.  

Following service, the veteran sought treatment in June 2000 
for a lump she had discovered three days earlier in her left 
breast.  She was diagnosed with left breast cancer and 
underwent chemotherapy treatment.  

In May 2004, the veteran underwent VA oncological examination 
in order to determine the likelihood that the left breast 
cancer was related to service.  The examiner reviewed the 
veteran's history and conducted an examination.  The examiner 
opined that it was unlikely that the milky discharge from the 
nipple in 1983 played any role in the onset of the veteran's 
breast cancer in 2000.  The examiner suggested it was 
difficult to provide a date of onset for breast cancer, but 
it was not uncommon for a patient to have a normal mammogram 
one year and then a year later to present with locally 
advanced breast cancer, as in this case.  The examiner stated 
it would be very difficult to state whether or not the cancer 
had its onset by September 30, 1999.  Therefore, the examiner 
continued, in all likelihood the cancer was not related to 
any event in service.  She stated one could argue it had been 
present, given the extensiveness of the disease, or that it 
had not.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection will be rebuttably presumed 
for certain chronic diseases, such as malignant tumors, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  There must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Although the veteran has a diagnosis of breast cancer with a 
lump noted since June 2000, there is no medical evidence of a 
nexus between an in-service incident or disease and the 
current disability.  To the contrary, the VA medical examiner 
concluded that it is not likely that the breast cancer is 
related to any event in service.  Service medical records 
show no ongoing breast complaints or diagnosed or observed 
abnormality, including at separation, thus there is no 
chronicity of symptomatology since service, and service 
connection pursuant to 38 C.F.R. § 3.303 (b), is precluded.  

Although the VA examiner stated that one could argue either 
way as to whether the date of onset of breast cancer was 
before or after September 30, 1999, this amounts to at best 
speculation.  Service connection may not be based on resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2005).  

As noted, service connection requires medical evidence of a 
nexus between service and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  The veteran's lay 
statements concerning the onset and existence of any such 
disorder are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When all the evidence is assembled VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Here, the preponderance of the evidence is against the 
veteran's claim.


ORDER

Service connection for left breast cancer is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


